The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2014

                                       No. 04-14-00560-CR

                                        Vernon TRAVIS,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B13637
                         Honorable Stephen B. Ables, Judge Presiding

                          CORRECTED ORDER
       The court reporter’s record was due September 5, 2014, but was not filed; however, on
September 4, 2014, the reporter filed a notification of late record stating the record was not filed
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record.

        We ORDER appellant to provide written proof to this court on or before September 19,
2014 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to have the reporter’s record furnished without charge.
See TEX. R. APP. P. 20.2. If appellant fails to respond within the time provided, appellant’s brief
will be due thirty days after the clerk’s record is filed, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court